Citation Nr: 1023109	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for right 
ear hearing loss currently evaluated as 10 percent disabling 
effective October 11, 2002, to include the propriety of a 
reduction of the disability rating from 20 percent disabling 
to 10 percent disabling effective October 11, 2002.

2.  Entitlement to service connection for chronic discharge 
and itching from right mastoid cavity secondary to service-
connected residuals of removal of a schwannoma of the seventh 
facial nerve.

3.  Entitlement to service connection for chronic tearing of 
the right eye secondary to service-connected residuals of 
removal of a schwannoma of the seventh facial nerve.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.  Service in Vietnam is evidenced in the 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2002, the Veteran submitted a claim for an 
increased disability rating for hearing loss and increased 
disability rating for residuals of right facial nerve under 
Diagnostic Code 8207.  In the February 2004 rating decision, 
the RO granted an increased disability rating of 10 percent 
for residuals of right facial nerve under Diagnostic Code 
8207, and reduced the disability rating for service-connected 
hearing loss from 20 percent to 10 percent.  The Veteran 
disagreed and timely appealed.

In a March 2006 decision, the Board granted an increased 
disability rating of 20 percent for residuals of right facial 
nerve under Diagnostic Code 8207 and remanded the claim for 
an increased disability rating for right ear hearing loss for 
further procedural development.  In an August 2008 decision, 
the Board denied an increased disability rating for right ear 
hearing loss.  The Veteran appealed the issue to the Court of 
Appeals for Veterans Claims (Court).  The Court adopted a 
Joint Motion for Remand (JMR) and remanded the claim to the 
Board for consideration of other ratings criteria in light of 
the evidence of record.

The issue of entitlement to an increased disability rating 
for right ear hearing loss currently evaluated as 10 percent 
disabling effective October 11, 2002, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence supporting a finding that the Veteran's 
chronic discharge and itching from right mastoid cavity is 
related to his service-connected residuals of removal of a 
schwannoma of the seventh facial nerve is at least in 
equipoise.

2.  The evidence supporting a finding that the Veteran's 
chronic tearing of the right eye is related to his service-
connected residuals of removal of a schwannoma of the seventh 
facial nerve is at least in equipoise.


CONCLUSIONS OF LAW

1.  Service connection for chronic discharge and itching from 
right mastoid cavity is warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Service connection for chronic tearing of the right eye 
is warranted.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the right ear hearing loss is only 
one of several residuals of the service-connected residuals 
caused by removal of a schwannoma of the seventh facial nerve 
and that the evaluation of the hearing loss disability does 
not adequately compensate him for the disorders he 
experiences as a result of the surgery.  

The Veteran has submitted a letter from Dr. T.W. dated May 
2010 who has stated that the Veteran continues to suffer from 
chronic discharge and itching from the right mastoid cavity, 
difficulty with balance or loss of equilibrium, and chronic 
tearing of the right eye in addition to profound hearing loss 
in the right ear, paralysis of the right side of his face and 
intermittent facial spasms.  As is more thoroughly discussed 
in the remand section below, the JMR adopted in the Court's 
April 2010 Order requires the Board to consider the Veteran's 
residuals under diagnostic codes other than the hearing loss 
or cranial nerve diagnostic codes previously considered.

The Board has addressed the issues of right side facial 
paralysis and intermittent facial spasms under the rating 
criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8207 
[Diseases of the Cranial Nerve, paralysis of] in the March 
2006 decision.  As noted above, the Board remands the issue 
of an increased disability rating for right ear hearing loss 
and consideration of whether the Veteran's claim of a balance 
disorder is related to his service-connected condition for 
further evidentiary development.  Finally, the Board 
addresses the issues of entitlement to service connection for 
separate residuals of chronic discharge and itching from the 
right mastoid cavity and chronic tearing of the right eye 
caused by the removal of the Veteran's schwannoma of the 
seventh facial nerve that have been raised by the evidence in 
the record.

The Board will first briefly address the duties to notify and 
assist the Veteran and then render a decision on the issues 
of entitlement to service connection for chronic discharge 
and itching from the right mastoid cavity and chronic tearing 
of the right eye caused by the removal of the Veteran's 
schwannoma of the seventh facial nerve.  

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In this case, the RO informed the Veteran in a letter dated 
April 2006 about the information and evidence that is 
necessary to substantiate his claim for an increased 
disability rating.  The Board observes that the service 
connection issues being addressed in this decision were 
raised by the evidence and that the Veteran has not had prior 
notice of the evidence that is necessary to substantiate a 
claim for service connection.  The Board finds, however, that 
because service connection is granted for the issues raised 
by the evidence, the Veteran is not prejudiced by the lack of 
notice.

The April 2006 letter notified the Veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

Further, in accordance with the Board's March 2006 remand 
order, the Veteran was informed of how VA determines a 
disability rating and an effective date as required by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   The RO obtained the Veteran's service treatment 
records and private medical records submitted or identified 
by the Veteran.  The Veteran was not provided a medical 
examination regarding the service connection issues being 
considered; however, as noted in the discussion below, the 
Board finds that the medical evidence of record is sufficient 
for purposes of establishing service connection.  Last, the 
Board observes that the Veteran has waived his right to 
present evidence and testimony before a Veterans Law Judge.

 Entitlement to service connection for chronic discharge and 
itching from right mastoid cavity secondary to service-
connected residuals of removal of a schwannoma of the seventh 
facial nerve.

 Entitlement to service connection for chronic tearing of the 
right eye secondary to service-connected residuals of removal 
of a schwannoma of the seventh facial nerve.

Because both service connection issues present similar facts 
and evidence, they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends he suffers from chronic discharge and 
itching from a cavity in his right mastoid and chronic 
tearing of the right eye that he contends are residuals 
resulting from the removal of a schwannoma of the seventh 
facial nerve.  The medical evidence includes June 2006 and 
May 2010 letters from Dr. T.W., a private physician who 
treated the Veteran.  The letters state that the Veteran 
currently suffered from both chronic discharge and itching 
from a right mastoid cavity and chronic tearing of the right 
eye.  Thus, Wallin element (1) is satisfied.

The record shows that the Veteran is service-connected for 
residuals of the removal of a schwannoma of the seventh 
facial nerve.  Thus, element (2) is satisfied.

Finally, Dr. T.W.'s letters state that the Veteran's chronic 
discharge and itching, and chronic right eye tearing are a 
result of the surgery to remove the schwannoma.  Thus, 
element (3) is satisfied.

For those reasons, the Board finds that the Veteran is 
entitled to service connection for chronic discharge and 
itching from a cavity in his right mastoid and chronic 
tearing of the right eye.  The Board further notes that the 
criteria of 38 C.F.R. § 4.87 Diagnostic Code 6200 [chronic 
suppurativa otitis media, mastoiditits, or cholesteatoma (or 
any combination)] and 38 C.F.R. § 4.79 Diagnostic Code 6205 
[Disorders of the lacrimal apparatus] may be applicable to 
these service-connected disabilities.




ORDER

Entitlement to service connection for chronic discharge and 
itching from a cavity in his right mastoid is granted subject 
to controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for chronic tearing of the 
right eye is granted subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

Reasons for remand

The Court remanded the Veteran's hearing loss claim for 
further consideration of symptomatology that was not 
considered by the criteria of 38 C.F.R. § 4.87 Diagnostic 
Code 6100.  Specifically, the JMR sought remand of the 
Board's 2008 decision for consideration of Diagnostic Code 
6200.  The Board has just service-connected the Veteran for 
the separate disability that is rated under that diagnostic 
code.  Dr. T.W., however, also reports that the Veteran 
experiences difficulty with balance or problems with 
equilibrium which are associated with the surgery to remove a 
schwannoma of the seventh facial nerve.  

The Board observes that Diagnostic Codes 6504 [peripheral 
vestibular disorders] and 6505 [Meniere's syndrome] both 
include criteria that pertain to dizziness or vertigo.  In 
this case, there is evidence that the Veteran has a problem 
with balance, however, there is no medical evidence that 
describes the nature or degree of the balance problems the 
Veteran may have, or whether such condition can be considered 
to be a peripheral vestibular disorder for purposes of 
service connection.  Moreover, if the Veteran's condition is 
related to Meniere's syndrome, then the rating criteria of 
Diagnostic Code 6205 disallows an evaluation for hearing 
impairment in addition to an evaluation under 6205.  In sum, 
there remain questions that can only be resolved by medical 
evaluation beyond the degree of hearing impairment before the 
Veteran's claim can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he indicate 
whether his service-connected hearing loss 
has gotten worse.  Any response submitted 
by the Veteran shall be associated with 
the Veteran's VA claims folder.

2.  VBA shall arrange for the Veteran to 
be examined by a physician who shall 
review the Veteran's VA claims folder 
prior to examining the Veteran.  The 
examiner shall provide a clearly written 
narrative report that describes the nature 
and extent of the Veteran's claimed 
balance disorder, including, but not 
limited to, whether the Veteran's disorder 
is related to his service-connected 
residuals of surgery to remove a 
schwannoma.  The physician shall also 
provide an opinion whether the Veteran's 
balance disorder is a peripheral 
vestibular disorder or is a separate 
disorder.  The examiner's report shall be 
associated with the Veteran's VA claims 
folder.

3.   If the Veteran contends that his 
hearing loss disability has gotten worse, 
VBA shall arrange for an audiological 
examination to determine the nature and 
degree of the Veteran's service-connected 
hearing loss.  The examination report 
shall be associated with the Veteran's VA 
claims folder.

4.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's claim 
for an increased disability rating for 
hearing loss if there is new evidence 
regarding the hearing loss disability.  
With regard to the claim for a balance 
disorder, VBA shall consider the 
applicability of Diagnostic Codes 6204 in 
association with any disability rating 
under Diagnostic Code 6100; consider 
whether  6205 is more appropriately 
applicable in lieu of Diagnostic Code 
6100; or determine whether the balance 
disorder claim can be separately service-
connected and evaluated.  

If neither Diagnostic Code 6204 nor 6205 
are deemed applicable and separate service 
connection is not deemed to be 
appropriate, VBA shall address whether 
referral for extraschedular consideration 
for the Veteran's claimed balance problem 
is appropriate.   

If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


